   Case: 1:20-cv-00607-DAP Doc #: 9 Filed: 08/10/20 1 of 6. PageID #: 7




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ERIC WILSON,                                 )       CASE NO. 1:20 CV 607
                                             )
               Plaintiff,                    )       JUDGE DAN AARON POLSTER
                                             )
        vs.                                  )
                                             )       MEMORANDUM OF OPINION
OHIO DEPT. OF REHABILITATION                 )       AND ORDER
AND CORRECTION, et al.,                      )
                                             )
               Defendants.                   )


       Pro se Plaintiff Eric Wilson filed this action against the Ohio Department of

Rehabilitation and Correction (“ODRC”), ODRC Director Gary Mohr, Mansfield Correctional

Institution (“MANCI”) Warden Ed Sheldon, MANCI Institutional Inspector Lisa Booth,

MANCI Business Office Employee Catrina Tanner, MANCI Rules Infraction Board (“RIB”)

Chairman Lieutenant Coffee, MANCI Unit Manager Jane Doe, MANCI Unit Manager Michael,

MANCI Case Manager Reader, MANCI Sergeant Doad, MANCI Corrections Officer A.

Larsen, MANCI Captain Reese and MANCI Lieutenant Stuff. In the Complaint (Doc. # 1),

Plaintiff indicates he was unfairly placed on grievance restriction, charged with a conduct

infraction and transferred to another institution. He seeks monetary damages.

                                      I. BACKGROUND

       Plaintiff alleges that in August 2018, MANCI Institutional Inspector Lisa Booth and the

ODRC Chief Inspector imposed a grievance restriction on Plaintiff. He also received a conduct
   Case: 1:20-cv-00607-DAP Doc #: 9 Filed: 08/10/20 2 of 6. PageID #: 8




report written by Catrina Tanner stating that he continued to file grievances against Corrections

Officer A. Larsen after the first grievance was addressed. Tanner stated that she spoke to

Larsen about her interaction with inmates and considered the matter resolved. Plaintiff

disagreed and continued to file grievances against Larsen demanding that she be formally

disciplined. Tanner contended that the frequency and tone of the grievances suggested they

were filed solely to harass Larsen. The conduct report charged him with use of the telephone or

mail to threaten, harass, or annoy another.

       Over Plaintiff’s objection that the conduct rule did not apply to grievances, the charges

were referred to the RIB. Plaintiff was found guilty and was sanctioned with loss of privileges,

and placement in segregation pending his transfer to another correctional institution. Plaintiff

appealed that decision to Warden Sheldon who overturned the finding of guilt. Plaintiff

nevertheless spent three days in segregation under in cell he described as unsanitary before he

was transferred to the Warren Correctional Institution. He states he previously had been

transferred out of that prison due to an incident that occurred there.

       Plaintiff asserts two claims for relief. First he states, without explanation, that the

Defendants deprived him of rights, privileges and immunities. Second, he claims the

Defendants abused and harassed him or allowed others under their supervision to abuse or

harass him. He seeks monetary damages.

                                II. STANDARD OF REVIEW

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

                                                -2-
   Case: 1:20-cv-00607-DAP Doc #: 9 Filed: 08/10/20 3 of 6. PageID #: 9




which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir.1998)

                                         III. ANALYSIS

       In his first claim, Plaintiff asserts that the Defendants deprived him of rights, privileges

and immunities guaranteed by the constitution. He does not elaborate on which rights he

believes the Defendants violated. To meet basic notice pleading requirements, the Complaint

must give the Defendants fair notice of what the Plaintiff’s claims are and the grounds upon

                                                 -3-
   Case: 1:20-cv-00607-DAP Doc #: 9 Filed: 08/10/20 4 of 6. PageID #: 10




which they rest. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir.

2008). Plaintiff’s vague statement that his rights were violated does not adequately identify a

legal claim Plaintiff intends to pursue.

       In his second claim, Plaintiff alleges the Defendants harassed him or allowed others they

supervise to harass him. It is possible Plaintiff may be attempting to assert this claim under the

Eighth Amendment.

       Prison officials may not deprive inmates of “the minimal civilized measure of life’s

necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). The Supreme Court in Wilson v.

Seiter, 501 U.S. 294, 298 (1991), set forth a framework for courts to use when deciding whether

certain conditions of confinement constitute cruel and unusual punishment prohibited by the

Eighth Amendment. A plaintiff must first plead facts which, if true, establish that a sufficiently

serious deprivation has occurred. Id. Seriousness is measured in response to “contemporary

standards of decency.” Hudson v. McMillian, 503 U.S. 1,8 (1992). Routine discomforts of

prison life do not suffice. Id. Only deliberate indifference to serious medical needs or extreme

deprivations regarding the conditions of confinement will implicate the protections of the

Eighth Amendment. Id. at 9. Plaintiff must also establish a subjective element showing the

prison officials acted with a sufficiently culpable state of mind. Id. Deliberate indifference is

characterized by obduracy or wantonness, not inadvertence or good faith error. Whitley v.

Albers, 475 U.S. 312, 319 (1986). Liability cannot be predicated solely on negligence. Id. A

prison official violates the Eighth Amendment only when both the objective and subjective

requirements are met. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       Again, Plaintiff’s claim of harassment is vague. General harassment and offensive

                                                -4-
   Case: 1:20-cv-00607-DAP Doc #: 9 Filed: 08/10/20 5 of 6. PageID #: 11




comments do not satisfy the objective standard to state an Eighth Amendment claim. See Ivey v.

Wilson, 832 F.2d 950, 955 (6th Cir.1987); Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

1987). Placement in segregation, however, is a routine discomfort of prison life and not itself

cruel and unusual punishment. Hudson, 503 U.S. at 9; Rhodes, 452 U.S. at 347. Even the

conditions found in segregation do rise to the level of an Eighth Amendment violation. Plaintiff

was placed in segregation for three days. During those three days, water backed up from the

shower and spilled onto the floor. Plaintiff contends it was a mixture of sewage and shower

water. He states he could not take a shower. Eventually a plumber was called to snake out the

pipe and unclog the drain. Given the short period of time that Plaintiff was held in the cell, those

conditions did not constitute the “unnecessary and wanton infliction of pain” proscribed by the

Eighth Amendment. Even Plaintiff’s assertion that he was transferred to another prison from

which he had been moved previous due to an incident does not state a sufficiently serious

condition. He does not provide any factual information concerning the incident in the Warren

Correctional Institution. None of the allegations in the Complaint suggest this placement poses

a sufficiently serious threat to his health or safety.

        Furthermore, Plaintiff does not assert this claim against any Defendant in particular.

The subjective component of an Eighth Amendment claim requires a showing that prison

officials knew of, and acted with deliberate indifference to, an inmate’s health or safety.

Wilson, 501 U.S. at 302-03. Deliberate indifference “entails something more than mere

negligence.” Farmer, 511 U.S. at 835. This standard is met if “the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he

                                                  -5-
  Case: 1:20-cv-00607-DAP Doc #: 9 Filed: 08/10/20 6 of 6. PageID #: 12




must also draw the inference.” Flanory v. Bonn, 604 F.3d 249, 253-55 (6th Cir. 2010)(citing

Farmer, 511 U.S. at 837). Plaintiff’s Complaint does not allege facts that suggest any particular

Defendant acted with this state of mind.

                                      IV. CONCLUSION

       Accordingly, this action is DISMISSED pursuant to 28 U.S.C. § 1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.1

       IT IS SO ORDERED.


                                                s/Dan Aaron Polster August 10, 2020
                                               DAN AARON POLSTER
                                               UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -6-
